Citation Nr: 1300585	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-43 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a disability rating greater than 10 percent for service-connected lumbar spine degenerative disc disease and degenerative joint disease, status post laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from August 1966 to July 1970 and from October 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.

The Board notes that during the pendency of this appeal, the Veteran has been awarded a temporary total (100 percent) disability rating for the service-connected low back disability from June 9, 2008, to July 31, 2008, based on surgical treatment necessitating convalescence.  A 10 percent disability rating was thereafter assigned from August 1, 2008.

In May 2012, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
During his May 2012 hearing, and in correspondence dated in March 2012, the Veteran raised the issues of service connection for migraine headaches, to include as secondary to the service-connected low back disability; asbestos related pleural disease; a gastroenterological disorder; and bilateral pulmonary embolisms (blood clots) with IVC filter placement.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

In March 2012, the Veteran submitted numerous Authorization and Consent To Release Information To VA (VA Forms 21-4142) indicating that he had received medical treatment from June 1989 through March 2012 at (i) West Florida Hospital; (ii) Sacred Heart Hospital; (iii) Baptist Hospital; (iv) Robert L. Kincaid, M.D.; (v) Charles L. Wolff, M.D.; and (vi) Edwin Taylor, M.D..  While there are some treatment records from Sacred Heart Hospital, Baptist Hospital, and Dr. Kincaid associated with the claims file, they do not extend over the reported period from June 1989 through March 2012.  There also do not appear to be any records from the remaining medical care providers identified by the Veteran.  While the Veteran has not specifically indicated that each of the identified providers rendered treatment for his service-connected low back disability, the Board must, nevertheless, endeavor to obtain the specified private medical treatment records of the Veteran.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012). 

Additionally, as this matter is being remanded for the reasons set forth above, and as it has been more than three years since his most recent VA spine examination conducted in December 2009, the Board finds that the Veteran should be scheduled for an updated VA examination in order to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Finally, any additional VA treatment records of the Veteran for his low back disability dated since June 2009 should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran's low back disability  that are dated from June 2009 to the present.  All records obtained shall be associated with the Veteran's claims file.

2.  The RO/AMC shall contact the Veteran to ascertain if he has private treatment records for his service-connected low back disability dating from June 1989 to the present from (i) West Florida Hospital; (ii) Sacred Heart Hospital; (iii) Baptist Hospital; (iv) Robert L. Kincaid, M.D.; (v) Charles L. Wolff, M.D.; and (vi) Edwin Taylor, M.D., that are not already of record.  If an affirmative response is received, the Veteran shall be requested to forward any such private treatment records to the RO/AMC, or the RO/AMC shall forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran or from any of the identified medical care providers, such should be indicated within the claims file and the Veteran notified.

3.  The RO/AMC shall arrange for the Veteran to undergo VA orthopedic and neurological examinations for the purpose of ascertaining the current severity of his service-connected low back disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review.  The examiner must annotate the report to reflect review of the claims file was undertaken. 

The examiner shall:  (a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b)  Determine whether there is weakened movement, excess fatigability, incoordination, pain or flare-ups attributable to the service connected back disability. 

These determinations shall be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(c)  Identify any associated neurological deformities associated with the service-connected low back disorder. 

The severity of each neurological sign and symptom must be reported.  The examiner is directed to the May 2012 hearing testimony in which the Veteran reports that he has radiating symptoms to the shoulders and knees, and that he has experienced some loss of bladder control.

Identify which lower extremity is affected by neurological manifestations, and an assess whether the neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the associated nerve.  Identify all affected nerves must be specifically identified. 

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months. 

The examiner is directed to the May 2012 hearing testimony in which the Veteran and his spouse report that he would experienced four to seven incapacitating episodes per year.  It is noted that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner shall comment on the impact of the back disability on employment and activities of daily life.  A complete rationale for all opinions must be provided.

4.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


